Citation Nr: 1716539	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a compensable rating for chronic moderate sinusitis with nasal polyps (sinusitis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

P.S. McLeod, Associated Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force July 11, 1996 to December 13, 1996; October 12, 1997 to October 25, 1997; January 31, 1998 to February 11, 1998; April 29, 1998 to May 16,1998; November 6, 1998 to November 21, 1998; August 5, 1999 to August 22, 1999; September 1, 1999 to October 31, 1999; March 30, 2000 to April 20, 2000; June 14, 2001 to July 1, 2001; July 7, 2002 to July 20, 2002; July 16, 2004 to July 23, 2004; June 27, 2005 to August 29, 2005; August 5, 2006 to August 19, 2006; March 9, 2007 to March 17, 2007; April 16, 2008 to July 3, 2008; and from October 20, 2011 to October 31, 2011. The Veteran also had prior service with the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the record.

In April 2015 the Board remanded the claims for further development. 


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has a separately diagnosed respiratory condition causally related to, or aggravated by service or a service-connected disability.

2.  The competent and credible evidence is against a finding that the Veteran has a separately diagnosed sleep disorder causally related to, or aggravated by service or a service-connected disability.

3.  For the period prior to March 26 2015 the Veteran's chronic sinusitis manifested with headaches and sinus pain with only two non-incapacitating episodes per year.

4.  For the period since March 26, 2015 the Veteran's chronic sinusitis manifested with headaches, sinus pain, and purulent discharge with more than seven non-incapacitating episodes per year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  The criteria for compensable evaluation for the period prior to March 26, 2015 for chronic frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code (DC) 6512 (2016).

4.  The criteria for a 30 percent rating, but no higher, for the period beginning March 26, 2015 for chronic frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, DC 6512 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's April 2015 remand the RO obtained and associated with the record private and VA medical treatment records since October 2014.  The Veteran was provided notice and VA examinations pursuant to the remand directives.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection is warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's DD 214 reflects that he received the Global War on Terrorism Expeditionary Medal, Global War on Terrorism Service Medal and was a member on active duty orders in support of Operation Iraqi Freedom at Balad Airforce Base (Balad) in Iraq.  Thus, the evidence supports a finding that he is a veteran with service in the Persian Gulf.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 ; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A.  Factual Background

The Veteran's service treatment records are silent for any report of complaints, treatment, or diagnosis regarding issues with sleep, fatigue, or tiredness while in service.  VA treatment records from April 2003 indicate that the Veteran complained of not sleeping well, however, no sleeping disorder was diagnosed and the Veteran provided that his disrupted sleep began after taking medicine.  In a November 2008 post-deployment questionnaire the Veteran indicated experiencing sleep problems.  The Veteran's service treatment records are similarly silent for treatment or diagnosis of any respiratory condition, however there is some documentation of congestion and coughing.

November 2008 VA treatment records indicate that a respiratory examination showed that the Veteran's lungs appeared to be clear to auscultation.  The same is noted in July and September 2009 VA treatment records.

In October 2009 the Veteran submitted detailed statements about his April to July 2008 active duty service period at Balad.  He stated that during service in Iraq he had sleeping issues that he was not able to address, attributing these sleep issues to "many reasons."  Upon return from this period of service the Veteran states that he began experiencing difficulty breathing through his nose when sleeping, this caused him to wake up frequently.  The Veteran also attributed frequent sleep disturbances to dry mouth or snoring, which he claims he had not experienced prior to his deployment to Iraq.  Pertaining to his claimed respiratory condition the Veteran stated that while in Iraq he would cough up, or blow out of his nose, a black substance that he attributed to the burn pile at Balad.  Coughing, sneezing, and difficulty breathing through the nose persisted upon his return from active duty, according to the Veteran's statement.

A note on a January 2010 VA examination indicates that the black expectorant the Veteran experienced while on active duty disappeared within a few days of returning home.  The examination also indicated frequent breathing difficulty, but did not attribute that to any specific respiratory condition.  Private medical treatment records from May 2010 provide that the Veteran feels more prone to gagging since his active duty in Iraq and that he snores worse, although he denied daytime sleepiness and sleep apnea.

September 2011 VA treatment records provide physical examination results as part of an allergy consult.  The respiratory examination found the lungs to be clear to auscultation with good effort, no wheezes, rhonchi, rales, or dullness to percussion.  November 2011 VA treatment records also indicate that a respiratory examination showed that the Veteran's lungs appeared to be clear to auscultation.  

May 2012 correspondence from the Veteran indicates his belief that his sleep and respiratory issues could be related to his sinusitis or stem from his exposure to dust and pollutants at Balad.

In July 2012 the Veteran was afforded a VA Gulf War General Medical Examination.  However, the examination indicates that the Veteran did not report any additional signs and/or symptoms not addressed through a sleep apnea and sinusitis/rhinitis Disability Benefits Questionnaire (DBQ).  The Veteran was provided a VA sleep apnea examination in July 2012.  The examination results found that the Veteran did not have, nor ever had, sleep apnea.

December 2013 VA treatment records indicate that a respiratory examination showed that the Veteran's lungs were clear to auscultation with normal rate and respiratory effort.

The Veteran testified before the undersigned VLJ in January 2015.  At the hearing the Veteran reiterated his belief that his sleep issue was interrelated with his sinusitis and rhinitis.  The Veteran also clarified that he was not claiming entitlement to service connection for sleep apnea.  He further testified that he is tired during the day because of impaired sleep.  With regard to his claimed respiratory condition the Veteran testified that this condition resulted from the drainage associated with his sinuses.  The Veteran provided that he had never received a diagnosis for any separate respiratory condition.  The main thrust of the testimony before the undersigned concerned the interrelated nature of the Veteran's symptoms and the possible impact of environmental factors present during his time at Balad. 

January 2015 VA treatment records indicate that the Veteran denied any shortness of breath and that his lungs were clear to auscultation with normal rate and respiratory effort.

An October 2015 statement from the Veteran indicates his belief that his sleep issues were attributable to a medically unexplained illness related to his service in the Persian Gulf. 

In a December 2015 VA examination conducted pursuant to the Board's remand instructions, the examiner opined that the Veteran's sleep issues are more likely than not secondary to the symptoms of his service connected allergic rhinitis based upon the fact that the congestion issues the Veteran experiences are what wakes him up.  The examiner further opined that because his sleep issues are a manifestation of his rhinitis symptoms the Veteran does not have an unexplained gulf war illness, nor is there any separate sleep disorder. 

The Veteran was afforded a VA respiratory examination in December 2015 as well.  The Veteran denied shortness of breath or wheezing.  The Veteran's cough was attributed to his throat congestion and post-nasal drip.  The examiner opined that it was more likely than not that the Veteran's reported respiratory condition is "part and parcel" of his issues with sleep which are at least as likely as not secondary symptoms of the Veteran's allergic rhinitis.  Because the respiratory issues are connected to his allergic rhinitis the examiner opined that they are less likely than not an unexplained gulf war illness.  No evidence of a separate respiratory disorder was present. 

B.  Analysis

i.  Sleep Disorder

The Veteran seeks entitlement to service connection for a sleep disorder.  The record indicates that the Veteran has raised the contention that the claimed sleep disorder may be an undiagnosed illness warranting service connection under the Persian Gulf Syndrome presumption. 

The Veteran's claimed sleep disorder manifests with symptoms of interrupted sleep followed by daytime fatigue.  According to the Veteran's statements from October 2009 he began having issues with sleep while on active duty in Iraq, although he provides that he was unable to address these issues while on active duty.  Upon returning from Iraq the Veteran states that he began to experience interrupted sleep due to dry mouth, snoring, and difficulty breathing through his nose which he had not experienced prior to his service in Iraq.  The Veteran is competent to report what he experiences.  See Layno, 6 Vet. App. at 470.

The Veteran denied any sleep apnea, which was confirmed by negative results in a July 2012 VA examination, and has not claimed any other identifiable sleep disorder.  The May 2012 correspondence from the Veteran indicates his belief that the environmental conditions at Balad were the cause of the symptoms that interrupt his sleep.  While the Veteran is competent to report his experiences with his sleep, an opinion on the etiology of these issues is beyond the Veteran's competency as a lay person.  Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377.  Similarly, while the Board acknowledges the Veteran's October 2015 contention that his sleep issues may be an unexplained medical illness related to his service in the Persian Gulf, this assertion requires a medical opinion.  Id. 

This assertion was considered as part of the December 2015 VA examination.  The Veteran's sleep issues were not ultimately diagnosed as a sleep disorder; the examiner determined that the symptoms that are the cause of the reported issues with sleep are manifestations of the Veteran's service-connected allergic rhinitis.  These symptoms are namely dry mouth as a result of trouble breathing through the nose and the post nasal drip into the throat.  Because these symptoms are manifestations or symptoms of a diagnosed condition they are not a separately undiagnosed illness, and therefore not subject to the presumption for Persian Gulf service.  See 38 C.F.R. § 3.317.

The examiner who conducted the December 2015 VA sleep disorder examination opined that the Veteran's sleep issues are secondary to his service-connected allergic rhinitis.  However, the Board finds that the competent medical evidence of record demonstrates that the Veteran's issues with sleep are symptoms or manifestations of his service-connected allergic rhinitis and not a separately diagnosed sleep disorder.  This would preclude service connection on a secondary basis. 

Therefore, the Board finds that there is no competent medical evidence to support a claim for entitlement to service connection for a sleep disorder on a direct, presumptive, or secondary basis.

ii.  Respiratory Condition

The Veteran seeks entitlement to service connection for a respiratory condition.  The record indicates that the Veteran has raised the contention that the claimed respiratory condition may be an undiagnosed illness warranting service connection under the Persian Gulf Syndrome presumption

The Veteran's STRs indicate some documentation of congestion and coughing, however there is no diagnosis or treatment for any identifiable respiratory condition.  Physical VA respiratory examinations dated from October 2008 to December 2015 have consistently reflected that the Veteran has not complained of shortness of breath and has presented with clear lungs.

The Veteran's claimed respiratory condition manifests with coughing to include the discharge of expectorant which was noted to be black following his return from active duty in Iraq, sneezing, congestion, and an inability to breathe effectively through the nose.  The Veteran, through his statements and testimony before the undersigned, has consistently described chest, throat, and nasal congestion and coughing and sneezing throughout a 24 hour cycle.  These experiences are at their worst in the morning and at night before he goes to sleep.  At night the Veteran experiences gagging with chest and nasal congestion, which requires him to cough and blow his nose.  The Veteran is competent to report what he experiences.  See Layno, 6 Vet. App. at 470.

The Veteran has consistently described his experiences at Balad in reference to his claimed respiratory condition.  He has described the excessive use of burn piles and the exposure to the smoke and other elements, natural and otherwise, at Balad.  The Veteran has attributed his exposure to such elements and pollutants as the cause of his claimed respiratory condition.  While the Veteran is competent to report his experiences at Balad, an opinion on the etiology of a claimed respiratory condition is beyond the Veteran's competency as a lay person.  Kahana, 24 Vet. App. at 428; see Jandreau, 492 F.3d at 1377.  Similarly, any contention that a respiratory condition may be an unexplained medical illness related to his service in the Persian Gulf  requires a medical opinion.  Id.

Through his testimony at a hearing before the undersigned the Veteran provided that he had never been diagnosed with a separate respiratory condition.  The possibility that the Veteran had an undiagnosed respiratory condition subject to the presumption of service in the Persian Gulf was addressed as part of the December 2015 VA respiratory examination.  The examiner opined that the Veteran's claimed respiratory condition was more likely than not related to the Veteran's sleep issues which were at least as likely as not secondary to his allergic rhinitis.  Like the sleep issues, the symptoms of the claimed respiratory condition are manifestations or symptoms of the Veteran's service-connected allergic rhinitis and are therefore not an unexplained illness.  Further, there is no separately diagnosed respiratory disability.  

Therefore, the Board finds that there is no competent medical evidence to support a claim for entitlement to service connection for a respiratory condition on a direct, presumptive, or secondary basis.

III.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to a compensable rating for sinusitis.  The Veteran has been evaluated under 38 C.F.R. § 4.97 Diagnostic Code (DC) 6512.  Sinusitis is to be evaluated under the general rating formula for sinusitis DC 6510-6514.  Under DC 6512 a 10 percent disability evaluation is warranted for sinusitis that results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability evaluation is warranted for sinusitis that results in three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent disability evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness or affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran's STRs note complaints of sinus pressure in June 2008, VA medical treatment records indicate ongoing treatment for sinus related issues.  In a VA examination conducted January 2010 there was no indication of any incapacitating episodes and non-incapacitating episodes were limited to two per year with symptoms of headache and sinus pain, crusting was noted as well.  The Veteran was service-connected for sinusitis, and assigned a noncompensable evaluation, in a RO rating decision dated February 2010.

Private medical treatment records from May 2010 indicate that the Veteran had experienced post-nasal drainage over the previous two years.  A July 2012 VA sinus examination did not make any findings regarding sinusitis.  Rather the examination was for rhinitis (The Veteran is separately service connected for rhinitis).  Private records dated November 2014 indicate that the Veteran always had a runny nose but attributed that to his rhinitis.

A VA examination conducted in March 2015 noted that the Veteran experienced non-incapacitating episodes attributable to sinusitis characterized by headaches lasting about 3 weeks, pain and purulent discharge or crusting in the past 12 months.  The number of these episodes was noted to be seven or more.  No incapacitating episodes were noted.

A VA examination was conducted in December 2015 with an addendum provided in May 2016.  The examination was only for allergic rhinitis not sinusitis, and the addendum stated that the Veteran did not have a current or previous diagnosis of sinusitis, attributing all of his claimed sinusitis symptoms to allergic rhinitis. 

Affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating, but not higher is warranted for the period beginning March 26, 2015.  Although the most recent May 2016 VA addendum opinion states that the Veteran does not have a current or prior chronic sinusitis diagnosis, it does not address the March 2015 and previous VA examinations.  The March 2015 VA examination explicitly found that the Veteran had a current sinusitis condition that was manifested by headaches, pain, and purulent discharge and resulted in more than seven non-incapacitating episodes in the previous 12 month period.  Thus, the Board finds that he does currently have sinusitis best characterized by a 30 percent evaluation.  An evaluation of 50 percent is not warranted as there is no evidence that the Veteran has had any surgeries, radical or otherwise, concerning his sinusitis. Thus, a 30 percent rating is warranted from the period since March 26, 2015.

Entitlement to a compensable evaluation for the period prior to March 26, 2015 is not warranted.  While there is evidence of headaches and sinus pain during this period, these symptoms resulted in non-incapacitating episodes only twice a year according to the January 2010 VA examination.  Evidence of an increase in the number of non-incapacitating episodes caused by sinusitis symptoms is not evident until the March 2015 VA examination.  Thus a rating in excess of non-compensable for the period prior to March 26, 2015, the date of the March 2015 VA examination, is not warranted.

IV.  Other Considerations

The Board has also considered the Veteran's competent lay statements that his disabilities are worse than currently evaluated.  Layno, 6 Vet. App. at 465.  He is not, however, competent to identify a specific level of disability of the disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's sinusitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017).


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a respiratory condition is denied.

Entitlement to a rating in excess of noncompensable for chronic moderate sinusitis prior to March 26, 2015 is denied.

Entitlement to a 30 percent rating for chronic moderate sinusitis from March 26, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


